United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
U.S. POSTAL SERVICE, DOWNTOWN
DELIVERY ANNEX, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-230
Issued: September 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2011 appellant, through his attorney, filed a timely appeal from an
October 20, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
affirming the termination of his compensation benefits. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits as of September 16, 2009; and (2) whether
appellant had any continuing employment-related residuals or disability after
September 16, 2009.
On appeal, appellant, through counsel, contends that OWCP’s decision is contrary to fact
and law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has been before the Board before. By decision dated June 23, 2009, the Board
reversed OWCP’s termination of benefits.2 OWCP, inter alia, terminated appellant’s wage-loss
compensation and medical benefits as it found that the weight of the medical evidence was
represented by Dr. Robert Smith, a Board-certified orthopedic surgeon and second opinion
examiner, who determined that appellant had complete resolution of residuals due to the work
injury except for a small knot on the scalp that was not disabling. Dr. Smith noted that appellant
could perform his usual job. The Board discussed the medical reports of his treating physicians:
Dr. Philip Bovell, an orthopedic surgeon, and Dr. Shobha Chidambaram, a neurologist. The
Board noted that neither Dr. Bovell nor Dr. Chidambaram indicated that treatment for an
employment-related condition had ended. Accordingly, the Board found that there was a conflict
in the medical evidence with regard to whether appellant’s lumbar and cervical condition had
resolved and that, accordingly, OWCP did not meet its burden of proof to terminate his benefits.
The facts as set forth in the prior decision are hereby incorporated into this decision by
reference.3
By letter dated July 31, 2009, OWCP referred appellant to Dr. Olumuyia Paul, a Boardcertified orthopedic surgeon, for an impartial medical examination. In a May 19, 2006 report,
Dr. Paul stated that he was in agreement with Dr. Smith’s opinion that appellant has completely
recovered from his accepted medical conditions. He noted that appellant admitted that he had a
longstanding history of back as well as low back pain resulting from previous injuries and that he
was on disability from the military as a result of these problems. Dr. Paul noted that appellant
also reported a prior history of neck as well as back injuries related to a motor vehicle accident
that occurred in 1994 and 1998. He discussed appellant’s May 19, 2006 employment injury.
Dr. Paul stated that 15 months was more than enough time to recover from cervical as well as
lumbar strains and noted that he saw no objective medical findings which indicated that
appellant’s current disability was related to his work injury. He stated that it was dubious that
appellant sustained a strain to his cervical as well as lumbar spine given the mechanism of his
injury. Dr. Paul noted that he would expect that a blow to the head as described by appellant
should result in a depressed skull fracture, furthermore axial loading to the cervical spine
resulting from a blow to the head may also result in fractures of the C1 vertebral elements or
flexion-distraction injuries to the cervical spine none of which are noted on his magnetic
resonance imaging scan. He opined that it was difficult to imagine that appellant sustained an
injury to his lumbar spine as a result of a blow to his head. Dr. Paul opined that by definition
strains and sprains are injuries sustained to soft tissue such as muscle or ligaments and such
injuries should have resolved by August 31, 2007. He noted that, in reviewing appellant’s
records, it is apparent that he has a chronic condition which he did not believe was aggravated by
2

Docket No. 09-88 (issued June 23, 2009). The Board also found that, due to the conflict in the medical
evidence, OWCP improperly denied appellant’s claim for compensation from May 19, 2006 to August 31, 2007.
The Board did affirm OWCP’s denial of a schedule award.
3

On May 20, 2006 appellant, then a 57-year-old part-time flexible city carrier, filed a traumatic injury claim
alleging that on May 19, 2006, a coworker slapped the back door of a hatchback on his head which resulted in head
and neck pain. OWCP accepted his claim for neck and lumbar sprain. Appellant stopped work on the date of the
injury and did not return. He was terminated from his position on June 20, 2006.

2

the incident of May 2006. Dr. Paul opined that he did not believe that appellant’s current
disability was due solely to the residuals of his injury of May 19, 2006.
By decision dated September 16, 2009, OWCP terminated appellant’s wage-loss and
medical benefits effective the date of the decision.
Appellant submitted additional medical reports by Dr. Bovell. In a December 31, 2009
report, Dr. Bovell stated that appellant was complaining of the progressive degeneration of his
condition. In a May 4, 2010 report, he noted that appellant continued to complain of persistent
pain over the neck, shoulder, lumbar sacral spine and lower legs. Dr. Bovell noted that, as a
result of a rheumatologist’s evaluation, appellant was diagnosed to have fibromyalgia, which
caused much of his discomfort, especially over the multiple parts of his body including the
joints. He noted that the following diagnoses should be added: fibromyalgia and partial rotator
cuff tear of the left shoulder. Dr. Bovell stated these diagnoses should be added to the previous
chronic pain syndrome appellant has over the neck, shoulder and lumbar sacral spine.
On September 15, 2010 appellant, through his attorney, requested reconsideration and
submitted further evidence.
In a September 13, 2010 report, Dr. Marcia B. Levi, a chiropractor, stated that based on
history and her examination the applicable diagnoses are neuralgia, cervical/thoracic segmental
dysfunction with a history of fibromyalgia and carpal tunnel syndrome. She noted that x-rays
were not available for review.
In an April 23, 2010 report, Dr. Imelda Cabalar, a Board-certified internist, diagnosed
appellant with joint pains, fibromyalgia, hypertension and hypercholesterolemia (diet controlled).
In a September 8, 2010 report, she stated that she first saw appellant on April 23, 2010 as a
referral from Dr. Bovell for evaluation of joint pains and diffuse muscle aches. Dr. Cabalar
opined that appellant’s current symptoms were triggered by his injury on May 19, 2006. She
noted that, while he may have been diagnosed with cervical and lumbar strain at the time, his
symptoms clearly got worse after the injury and this continued to the present time. Dr. Cabalar
noted evidence of degenerative changes on his cervical spine, shoulders, hips, lumbar spine and
both knees. She noted that degenerative changes in the joints may develop after traumatic
injuries to the joints.
In a September 15, 2010 report, Dr. Bovell described the work-related accident and
indicated, “As pointed out in previous summaries, it is my opinion that [appellant’s] symptoms
and diagnoses are as a result of a compression force or axial loading that took place when
[appellant] was hit on his head.” He noted that appellant’s symptoms included tingling
numbness, blurred vision and all the other discomfort of pain that radiated from the head, neck,
into the shoulders, as well as radiating into the lower back and into his legs, all showed the
strong compression force that appellant had on his head. Dr. Bovell noted that the forceful axial
loading was very severe and so strong that it caused much discomfort that was seen and
presented over the time period appellant was in treatment. He noted that appellant was still in
treatment and that the prognosis was guarded.

3

By decision dated October 20, 2011, OWCP reviewed appellant’s case on the merits but
denied modification of the October 20, 2011 decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.4 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.5 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition which requires further
medical treatment.6
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.7 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.8
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for neck and lumbar sprain sustained on May 19, 2006
during his federal employment. It initially terminated his benefits effective September 20, 2007,
but the Board reversed the termination of benefits, noting that there remained an unresolved
conflict between his treating physicians, Drs. Bovell and Chidambaram and the opinion of the
second opinion physician, Dr. Smith, with regard to whether appellant’s accepted lumbar and
cervical conditions had resolved.
Subsequent to the Board’s decision, OWCP referred appellant to Dr. Paul for an impartial
medical examination. Dr. Paul opined that appellant had completely recovered from the
accepted medical conditions. The Board finds that the weight of the medical evidence is
represented by the thorough, well-rationalized opinion of Dr. Paul, the impartial medical
specialist selected to resolve the conflict in the medical opinion.9 Dr. Paul’s report established
4

S.N., Docket No. 12-123 (issued June 12, 2012).

5

Mary A. Lowe, 52 ECAB 223 (2001).

6

Id., Leonard M. Burger, 51 ECAB 369 (2000).

7

5 U.S.C. § 8123(a).

8

L.S., Docket No. 12-139 (issued June 6, 2012); see also Jack R. Smith, 41 ECAB 691, 701 (1990); James P.
Roberts, 31 ECAB 1010, 1021 (1980).
9

Id.

4

that appellant had no residuals from the accepted employment injury. He provided medical
rationale for his opinion by explaining that there were no objective medical findings that
indicated that appellant’s current disability was related to his work injury and that 15 months was
more than enough time to recover from cervical as well as lumbar strains. Moreover, Dr. Paul
explained that, based on the mechanism of injury and lack of objective finding, it was difficult to
conclude that appellant sustained more than the accepted strains. The Board has carefully
reviewed the opinion of Dr. Paul, the impartial medical examiner and notes that it has reliability,
probative value and convincing quality with respect to its conclusions regarding the relevant
issue of the present case. Accordingly, OWCP properly terminated appellant’s benefits.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that he had any remaining residuals causally related to his
accepted injury.10
ANALYSIS -- ISSUE 2
After OWCP’s decision terminating appellant’s benefits, he submitted additional medical
evidence with his reconsideration request, which he felt established that he had residuals from
the May 19, 2006 work injury. Dr. Bovell continued to note appellant’s complaints of
discomfort and indicated that he was still in treatment for his accepted work injuries. The Board
has found that subsequent reports from a physician who was on one side of a medical conflict
that had already been resolved would generally be insufficient to overcome the weight accorded
the impartial medical examiner’s report and/or insufficient to create a new medical conflict.11
Thus, the Board finds that Dr. Bovell’s subsequent reports are insufficient to overcome the
special weight of the medical evidence as provided by Dr. Paul.
The report of Dr. Levi, a chiropractor, is of no probative medical value. Under FECA, a
chiropractor is a physician to the extent that the reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.12 There is no indication from Dr. Levi’s report that she diagnosed a subluxation as
demonstrated by x-ray to exist. Accordingly, she is not a physician as defined under FECA and
her report does not constitute competent medical evidence.
The Board further finds the opinions of Dr. Cabalar to be of limited probative value.
Dr. Cabalar noted that appellant’s cervical and lumbar strain symptoms got worse and that he
evinced degenerative changes in his cervical spine, shoulders, hips, lumbar spine and both knees.
She opined that his current symptoms were triggered by his employment history. However,
Dr. Cabalar never discusses appellant’s prior history of injury and does not explain why she
10

B.A., Docket No. 11-1928 (issued June 4, 2012); see also Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel
Gill, 52 ECAB 282 (2001).
11

J.T., Docket No. 11-1252 (issued April 16, 2012).

12

20 C.F.R. § 10.311(a); J.F., Docket No. 11-2145 (issued June 12, 2012).

5

believed that his current symptoms were related to the employment injury and not his multiple
prior injuries.
Accordingly, the medical evidence submitted by appellant on reconsideration was
insufficient to outweigh the special weight given the report of the impartial medical examiner,
Dr. Paul. Therefore, appellant has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of September 16, 2009. The Board further finds that
appellant did not establish that he had any continuing employment-related residuals or disability
after September 16, 2009.
ORDER
IT IS HEREBY ORDERED THAT the October 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

